West, J.,
dissenting:
I cannot coneur in the opinion of the majority.
W. I. Smith was convicted of an attempt to murder C. C. Loy. The only evidence of any attempt on tho part of Smith to kill Loy is the testimony of Loy, when, he says he “turned round like this * * and shot-again, and it turned direct, right on me. So I fell back against the wall and said: ‘Oh, Lord, I am shot.’ ”
This statement is contradicted by the physical facts. *659in the case and. is therefore not to be accepted as true by the jury or the court. The. uncontradicted evidence is that only three shots were fired, and they were fired by Smith from his automatic pistol, accidentally, or for the purpose of scaring -Loy, while he was trying to get out of the house through the front door. Loy admits that the two bullets, the. marks of which are at the front door, could not have been directed towards him. The physical facts show that neither shot was fired in the direction of Loy, who was in the back porch. One shot went through the front door into the floor of the front porch, the second lodged in the framed part of the front door, and the third struck the wainscoting to the staircase on the left side of the front 'hall as you enter the front door. Had the bullet last fired indented the wainscoting, it would not have gone within ten or twelve feet of Loy. The mark of this bullet on the staircase proves, beyond all reasonable doubt, that it was not fired at or towards Loy. It so happened that when it struck the staircase it was deflected in its course, and went into the dining room window on the back porch. The whole evidence negatives the contention that Smith attempted to murder Loy, and shows that he was simply trying to make his escape from the house without being killed.
In my view of the case, the Commonwealth has failed to prove that Smith shot at or towards Loy, or that he had any desire or intention to kill him.
I think the judgment should be reversed and a new trial awarded. •